The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
By amendment of March 30, 2022, the Applicant amended claims 1, 4-7, 17, and 19 and 18 in order to emphasize the distinguishable features of the instant invention. Claim 3 was canceled.  Therefore, claims 1-2 and 4-20 are currently active in the application and are in condition for allowance.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 17 and 19: “A shift register unit, comprising: an input circuit, an output circuit, a pull-down control circuit, and a pull-down circuit, wherein the input circuit is connected to an input signal terminal and 4 first pull-up node respectively, and the input circuit is configured to control a potential of the first pull-up node in response to an input signal provided by the input signal terminal: the output circuit is connected to the first pull-up node, a clock signal terminal, and an output terminal respectively, and the output circuit is configured to output a clock signal from the clock output terminal to the output terminal in response to the potential of the first pull-up node: the pull-down control circuit is connected to the input signal terminal and a second pull-up made respectively, and the pull-down control circuit is configured to control a potential of the second pull-up node in response to the input signal, and the pull-down circuit is connected to a first power terminal, a second power terminal, the first pull-up node, the second pull-up node, and the output terminal respectively, and the pull-down circuit is configured to output a second power signal from the second power terminal to the first pull-up node and the output terminal respectively in response to the potential of the second pull-up node and a first power signal provided by the first power terminal, wherein the pull-down circuit comprises. a4 first control sub-circuit, a second control sub-circuit, and a pull-down sub-circuit, wherein the first control sub-circuit is connected to the first power terminal, the second power terminal, the pull-down control node, and the second pull-up node respectively, and the first control sub-circuit is configured to output the first power signal to the pull-down control node in response to the first power signal, and output in second power signal to the pull down control node in response to the potential of the second pull-up node: the second control sub-circuit is connected to the first power terminal, the second power terminal, the pull-down control node, the pull-down node. and the second pull-up node respectively, and the second control sub-circuit is configured to output the first power signal to the pull-down node in response to the potential of the pull-down control node. and output the second power signal to the pull-down node in response to the potential of the second pull-up node: and the pull-down sub-circuit is connected to the pull-down node, the first pull-up node, the output terminal, and the second power terminal respectively, and the pull-down sub- circuit is configured to output the second power signal to the first pushup node and the output terminal respectively in response to a potential of the pull-down node.”,  as illustrated in Figure 6 and described in paragraphs [0126-0151] of the published instant specification as filed 2021/0056880 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692